3.	The death of the President of Egypt, Anwar El Sadat, is another tragic event that again brings to the forefront the urgent need to contribute to the quest for a real solution to the Middle East question which once and for all will put an end to the violence that besets the brother peoples of the Arab world.
4.	Mankind is living through a crucial moment in its history as a result of the great tensions that today more than ever threaten peace. Nicaragua has deemed it timely and necessary to bring to the Assembly, inter alia, a number of specific proposals which could contribute to the cause of peace in the world.
5.	We are today the bearers of a specific proposal in our search for a rational way out of the profound crisis affecting the Central American area, the most critical point of which is El Salvador. This is the main reason for our presence in the Assembly, where we are certain we shall meet with the favorable reception warranted by the serious circumstances of the moment.
6.	We are the bearers of a specific proposal which could assist Central America in its struggle for peace, at the very moment when that peace is disrupted by the escalation of the arms race in the world, with thousands of millions of dollars being invested in the production kid emplacement of medium-range missiles, rockets, neutron bombs, and so on; at the very moment when the progress achieved on strategic arms limitations agreements, SALT II, is being seriously jeopardized by the hegemonistic policy of the present United States Government.
7.	We are the bearers of a specific proposal which could assist Central America in its struggle for peace, at a time when the racist regime of South Africa is invading Angola, promoting destabilizing actions in Zambia, invading the southern part of Mozambique and training mercenaries to invade Zimbabwe, all with the support of the present United States Government; at a time when Libya is the victim of provocations arising from United States policy which have even led to two aircraft of the Libyan Air Force being shot down over its own territorial space in the Gulf of Sidra.
8.	We are the bearers of a specific proposal by which Central America could contribute to the cause of peace, at a time when the Government of Israel, with the full support of the United States, is carrying out acts of terrorism against the Palestinian people and against the Lebanese people, murdering hundreds, as well as bombing the Tamuz nuclear research center in Iraq.
9.	We are the bearers of a specific proposal which in Central America could contribute to the cause of peace, at a time when there is an increase in spying flights by United States aircraft in the airspace of the People's Democratic Republic of Korea and the economic blockade and political and military threats against Cuba, and the occupation of Guantanamo, continue; at a time when the people of Grenada is harassed and attacked, at a time when the implementation of the treaties concerning the Panama Canal Zone, for which General Omar Torrijos fought and died, is placed in jeopardy; at a time when resolutions of the United Nations concerning the independence of Namibia are flouted.
10.	We bring a specific proposal which could assist Central America in its struggle for peace, at a time when the enemies of peace brandish philosophical concepts to justify their warlike nature, while at the same time perpetrating acts of aggression.
11.	That is why today we also wish to contribute to the cause of peace by condemning the South African regime, expressing our solidarity with the peoples attacked by that regime, expressing our solidarity with the patriots of the South West Africa People's Organization [,SWAPO] as the sole legitimate representatives of Namibia; supporting the front-line States; expressing our support and solidarity with Libya and with the Palestine Liberation Organization [PLO], the sole representative of the Palestinian people; with the people and Government of the Democratic People's Republic of Korea; with the people and Government of Grenada; with the courageous, united and strong people and Government of revolutionary Cuba; with the struggle of the POLISARIO Front, with the resolution adopted on 20 August 1981 by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, wherein the inalienable right of the people of Puerto Rico to self-determination and independence is reaffirmed [A/36/23, chap. I, para. 87]; with the people and Government of Panama; with the people and Government of heroic Viet Nam, while repudiating the policy of punishment and the threat and use of force against that people; with the coastal States of the Indian Ocean which are continuing their struggle to have that area declared a zone of peace and to obtain the consequential withdrawal of the different military fleets moving in the area. We also appeal to the fraternal peoples and Governments of Iran and Iraq to seek a solution in the spirit of the nonaligned movement to the differences or claims that may exist between those two States.
12.	Finally, may we once again express our solidarity with the people and Government of Cyprus, with the people of Chile, with the people of Uruguay and with the heroic people of Guatemala.
13.	May we also hail as a victory for peace the independence of the people of Belize and its membership in the Organization.
14.	We bring a specific proposal which in Central America could strengthen the efforts for peace which we are today obliged to make throughout the world, at a time when that peace is also threatened by restrictive economic measures which make their full weight felt in the third world countries, historically exploited by the developed countries.
15.	Hie latest decisions on the subject made public by the Government of the United States are clear proof of what we have just stated. The Secretary of the Treasury of the present United States Administration said the Government intends to limit loans and credits to developing countries through IMF and the World Bank; and President Reagan himself, at the annual meeting of the Boards of Governors of the IMF and the World Bank, confirmed that decision, saying that for the poor countries the only magic formula is that of the free market, a "magic formula" which has served only to make our countries poorer.
16.	Despite the efforts made by the third world countries to restructure their foreign debt and, by means of great sacrifices, to pay the servicing costs, the economic horizon is now so bleak that it compels us to serious reflection. Unless formulas in keeping with the economic realities of our countries are devised, there will be no way out except to cancel the whole of the external debt and its servicing costs, or the time will come when by common agreement we, the poor countries of the world, will have to say that we are not going to pay because we cannot pay, because we have nothing to pay with. We cannot forget that in external debt servicing alone the developing countries must pay with blood and sweat more than $40 billion a year, without the least possibility of finding a solution to their economic problems. On the contrary, the position is becoming more and more serious.
17.	Who can overlook the fact that the price of products that we export declines all the time while the costs of production of those products increase because the spare parts, machinery, equipment and so on become dearer each day?
18.	In 1977 our countries had to produce 338 quintals of cotton, 1,394 quintals of sugar or 98 quintals of coffee to buy one tractor. Four years later, in 1981, we must produce 476 quintals of cotton an increase of 41 per cent to buy one tractor; or 2,143 quintals of sugar an increase of 54 per cent or more; or 248 quintals of coffee an increase of 145 per cent. That is because the wealthy countries lend us money on hard terms, sell more expensively each day, but buy each day at a lower price.
19.	As a result of these unfair international terms of trade and of the profound injustices engendered by exploitation, a dramatic social, economic and political crisis today shakes Central America. That crisis stems from the depths of the misery of 20 million Central American men and women.
20.	In 1979 one in two 15-year-old Central Americans was illiterate. One out of eight children died before the age of one. Three out of every 10 Central Americans looking for employment did not find it. Twelve million people lived without proper housing. For every dollar obtained by a poor Central American a rich man received $48. According to recent studies by ECLA, 8.5 million Central Americans live in conditions of extreme poverty.
21.	It is there, in the old reality of the exploitation of the Central American countries and in the injustice with which the developed world treats our peoples, that we must seek the causes of the political and social unrest that is today shaking Central America not in the Nicaraguan revolution, which is the first great historic attempt in Central America to eliminate the roots of the crisis.
22.	The "accusation" leveled at the Sandinist People's Revolution that it is the cause of rebellion in Central America lays bare the hypocrisy of those who are truly responsible for the dramatic Central American situation. The beginning of any solution to the crisis in the region lies in recognizing that that crisis is the product of the exploitation to which the Central American countries have been subjected and in developing a set of measures in keeping with that reality.
23.	Between 1973 and 1980 Central America's external debt quintupled, and by the end of 1981 it will reach the unprecedented figure of $7 billion. That debt today represents 140 per cent of our exports, when barely three years ago it amounted to 80 per cent. It is an increasing burden placed on the shoulders of Central American workers, because the payment of interest to creditors means that each year a larger proportion of the region's exports must be earmarked for it. The high rates of interest, which obey the fiscal and monetary policy of the United States, punish those who have less and reward those who have more. So long as this situation is not corrected, there can be no solution to the Central American crisis.
24.	To solve its own crisis the United States is applying a policy consisting in raising to unbelievable heights the cost of financial resources obtained by our countries. This logically leads to the export of the United States crisis to the poor countries. This year alone $1.2 billion have drained out of Central America and found highly rewarded refuge in the developed countries.
25.	In the past three years alone the Central American countries have lost $1,235 million, transferred to the developed countries, the United States in particular, because of the deterioration in the purchasing power of their exports. As long as this situation is not reversed, how can our countries develop, how can that crisis be solved? That deterioration in the terms of trade is a veritable tax on our exports levied by the developed countries. Those countries must therefore provide finance to compensate for that deterioration.
26.	In two years 1979 and 1980 the Central American countries lost international reserves amounting to $1,181 million. Where, then, are our countries to And the necessary resources to finance investments to promote development? What is required is a massive flow of concessional resources to finance our strategic energy, transport, infrastructure and industrial and agricultural production projects.
27.	We claim justice as countries that have been impoverished by centuries of exploitation and by those unjust international economic relations, but the United States closes its ears. The forthcoming International Meeting on Cooperation and Development, to be held at Cancun, has already begun to be affected by the refusal of the United States to deal with items that would truly make it possible to deal with the explosive situation in the economic order of the world today, and by its denying Cuba which at present occupies the presidency of the nonaligned movement in a manner that we can only describe as infantile, the right to participate in that meeting.
28.	But Nicaragua is convinced that countries like Mexico, France, Austria, the United Republic of Tanzania, Algeria, India and others will be the standard-bearers and spokesmen in our demands for a new international economic order.
29.	We said that we were bringing from our region specific proposals which could contribute to the cause of peace. We have explained that the fundamental causes of the crisis affecting our area are economic and that they have been brought about by the unjust relations existing in the present economic order and by the overexploitation to which our peoples have been and are subjected by exploiting minorities which serve like eunuchs the interests of international exploitation. If we understand this, we shall also understand why there was a revolution, in Nicaragua and why there is a revolutionary war in El Salvador and another in Guatemala. If we want to find a serious answer to the situation in Central America, we shall have to stop invoking the specter of the EastWest conflict, which is used by those who try to reject any change in the region.
30.	We cannot forget or ignore the fact that all this picture of brutal economic exploitation has been defended throughout our history by aggressive United States policy.
31.	After the United States war of independence the model of a federal democracy based on ideals of freedom which inspired the struggles of Washington and Jefferson was also the model for the leaders of the independence struggles of Latin America; and in Central America the concept of a liberal federal State headed by General Francisco Morazati was the offspring of those principles of the American Revolution.
32.	But that dream was to die very soon. The emergence of the Monroe Doctrine, "America for the Americans", was to represent the aggressive will of Yankee expansionism on the continent, and from 1840 onwards our peoples were no longer to benefit from the influence of those ideals of democracy and freedom but rather to suffer interference, threats, the imposition of treaties contradictory to the sovereignty of our countries, provocation of war among neighboring States, blackmail with the presence of the United States fleet in our territorial waters, military interventions, the landing of Marines and the imposition of corrupt Governments and one-sided economic treaties. More than 784 acts hostile to the right of our countries to sovereignty have occurred on our continent since that time, and more than 100 of them since 1960.
33.	Why were our countries insulted, invaded and humiliated on more than 200 occasions from 1840 to 1917? Under what pretexts, since at the time there was not a single socialist State in the world and the Tsar ruled over all the Russias? Treaties and loans were imposed on us, we were invaded, we were given the status of protectorates under that same thesis of American national security, which was first called the Monroe Doctrine, then manifest destiny, later the big stick, later dollar diplomacy.
34.	The expansion of frontiers, secure maritime routes, military bases in the Caribbean, bought Governments and docile Governments these were manifestations of a liberal ideal which had become barefaced expansionism.
35.	How can we explain the numerous acts of aggression and interference and the landings that occurred between 1917 and 1954 in Latin America, when there was still no Cuban revolution and Cuba could not be accused of "interference" accusations that were to be reserved for the future?
36.	The United States did not take over Cuba and Puerto Rico in 1898 and impose the Piatt amendment to save Caribbean territories from the influence of the Soviet Union, since the latter was not yet in existence.
37.	The United States did not land Marines in Veracruz, Haiti and Nicaragua, nor did it from 1903 onwards arm the most formidable naval force ever seen in Caribbean waters in order to resolve the EastWest conflict to its own benefit. It was simply defending the interests of its territorial expansionism, the interests of its financiers and its bankers, of those business tycoons who were beginning to beset Latin America.
38.	Today, 7 October 1981, the United States is beginning near the sovereign territory of Nicaragua showy military maneuvers called "Halcon Vista", with the participation of its own naval, land and air transport forces together with military contingents from Honduras. At this time, as in 1855 when the freebooter William Walker landed on our shores at the head of a troop of southern mercenaries, our country is threatened by aggression on a scale higher than we have known so far. At this time, as in 1912 when our homeland was invaded by Marines and defended by the patriots led by General Benjamin Zeleddn, a national hero, dangers of further invasions of Nicaragua, whether direct or indirect are growing. At this time, as happened in 1927 when we were invaded by the Marines, against whom the army, headed by General Sandino, defended our national sovereignty for six long years of struggle, there are new threats from the present United States Administration. At this time it is necessary to remember the history of aggression against Central American countries throughout more than a century.
39.	1855: the William Walker freebooters landed in Nicaragua with the purpose of annexing the whole of Central America to the southern states of the United States. Walker proclaimed himself President and restored slavery in Nicaragua. That same year, the colonels in active service, Kinneys and Eabens, proclaimed the "independence" of San Juan del Norte, a sovereign territory of Nicaragua. 1856: Through the DallasClarendon Treaty, the United States "ceded" to England the Territory of Belize, which did not belong to it. 1860: The United States intervened for the first time in Panama, under the pretext of restoring order. 1867: The United States affirmed its "ownership" of Nicaragua through the Dickinson-Ayon Treaty, which gave it the right to build the inter-oceanic canal. 1896: United States military forces landed in Nicaragua, at the port Of Corinto. 1899: More United States military forces landed on our territory, in San Juan del Norte and Blue fields. 1900: The United States imposed on Nicaragua and Costa Rica the Hay-Corea and Hay-Calvo Treaties to acquire control over the canal route through the Central American isthmus. 1901: the Marines landed in the Panama isthmus. 1903: The Marines landed in Puerto Cortes, Honduras. 1904: The Marines landed in Ancon and other points in Panama. That was the year when Theodore Roosevelt elaborated the "Roosevelt corollary" or, rather, the big-stick policy. 1905: A further landing of Marines in Puerto Cortes, Honduras. 1909: The United States intervened in Nicaragua to overthrow the Government of General Jose Santos Zelaya through the infamous "Knox note". 1910: The Marines landed in Corinto, Nicaragua, and attacked our shores until they succeeded in imposing their own oligarchic Government. 1911: The United States again landed its Marines in Corinto, Nicaragua, imposed presidents in Honduras and Nicaragua and compelled Costa Rica and Nicaragua to accept onerous debt consolidations and new loans. 1912: The Marines landed yet again in Honduras, and the United States began its military occupation of Nicaragua which was to last until 1925. 1914: The United States imposed on Nicaragua the shameful ChamorroBryan Treaty, which reduced our sovereign homeland. 1918: The Marines landed in Colon and Chiriqui, Panama. 1919: The Marines occupied Honduran ports to intervene in the electoral process. 1920: The Marines landed in Guatemala on the pretext of safeguarding the life of North American citizens and protecting the legation. 1921: The Marines occupied the region of La Chorrera, Panama. 1924: The Marines landed in Honduras and occupied Tegucigalpa and other cities of the country. 1925: The Marines landed in Honduras and Panama, in both cases to break workers' strikes. 1926: After leaving the country for a very few months, the Marines returned to occupy Nicaragua. That military occupation was to last until 1933, when the Yankee troops were compelled to withdraw in the face of the heroic resistance of the army, the Defender of National Sovereignty, headed by Sandino. 1930: The North American fruit companies promoted frontier Wars and military uprisings, imposed presidents and undermined the national sovereignty of Guatemala, Honduras and Panama. 1954: The United States, through the Central Intelligence Agency [CM], overthrew the Government of General Jacobo Arbenz in Guatemala. 1961: The United States military mission directed a coup against a civilian-military junta of a nationalistic character in El Salvador. 1964: United States troops in the Panama Canal Zone attacked a nationalist demonstration and murdered 30 Panamanians. 1972: The United States signed with Colombia the Saccio-Vazquez Carrizosa Treaty, which was harmful to the interests of Nicaragua's sovereignty. In that same year United States forces were taken from the Panama Canal Zone to Managua to safeguard the stability of the Somoza regime after the earthquake that destroyed the city. Early in the 1960s the United States also launched the abortive invasion of Cuba. 1978: The United States attempted to impose a mediation policy in Nicaragua to preserve the system and prevent the triumph of the people's Sandinist movement. 1979: The United States Secretary of State, at the Seventeenth Meeting of Consultation of the Ministers for Foreign Affairs of the Organization of American States, requested military intervention in Nicaragua to frustrate the Sandinist people's success. American helicopters landed in Costa Rica, in accordance with a plan to interfere in our war of liberation. 1981: The United States sent military advisers, military helicopters and war material to El Salvador and Honduras. It cut loans to our country for development and for the purchase of food by $81.1 million. It allowed the training of former Somoza guards in military camps in the state of Florida. It ratified the Saccio-Vazquez Carrizosa Treaty as an act of provocation against Nicaragua. And it began with Honduras the "Halcon Vista" military maneuvers.
40. Two days ago Colonel Samuel Dickens, an American officer and a member of the Council of the Inter American Defense Board, stated on arrival in Tegucigalpa that the "Halcon Vista" military maneuvers were but a sample and that the Ignited States was ready to give its support to Honduras in a war against Nicaragua and to attack the people and the Revolutionary Government of Nicaragua. His lack of respect did not stop there. He also attacked the Government or Honduras because it proclaimed that it was neutral vis-a-vis neighbors like Nicaragua and a guerrilla war such as that in El Salvador, He also attacked the Governments of Mexico and France. All this accompanied the arrival in Puerto Cortes on the Atlantic coast of Honduras of the United States amphibian vessel U.S.S. Fort Snelling with 500 Marines, three patrol boats, a tugboat and military material. There also arrived at the same time at San Pedro de Sula, Honduras, two observation aircraft of the United States Air Force coming from the Panama Canal Zone.
41.	What can we call all this?
42.	The United States continues to try to use Central American territory as it did in the 1960s to attack Cuba now to attack Nicaragua.
43.	Acts of aggression, interference, pressure and blackmail have never ceased. Respect for the sovereignty of our countries has never been obtained from the United States. The expansionist thinking of the last century, the gunboat treaties, the big-stick policy, have emerged again.
44.	Is this the kind of history that will repeat itself in Central America?
45.	Our peoples are ready to respond as Sandino did to any attempt at direct or indirect aggression, either in Nicaragua or in El Salvador. We all know that the threat of invasion is directed first and foremost against those two peoples.
46.	Will that interventionist policy continue to be imposed on the will of the people of the United States?
47.	Will the policy of sustaining, arming and defending in Central America such criminal regimes as those of Carias, Ubico, Hernandez, Martinez and Somoza continue to be imposed? It would appear so, according to the nostalgic words of a representative of the United States who, when passing through Peru, affirmed that she would prefer Somoza in power in Nicaragua rather than the Sandinists.
48.	How far will economic aggression, hand in hand with military aggression, against Nicaragua go? Will the policy of interventionism in Central America again be imposed with impunity? Will the United States continue to promote a wrongheaded policy in Central America, leading to an explosive regional crisis that will make worse an already difficult international situation?
49.	We wish to state yet again our firm position on this question. We want peace, but not at the cost of freedom. We do not want war, but if war is waged against us we shall resist with a people's war. We believe that although the picture is sombre and the outlook threatening, there is still time to stop the warmongers.
50.	Central America demands changes. The revolutionaries and the Central American patriots are promoting those changes, and the Central American peoples are ready to bring them about. The just war being waged by the heroic people of El Salvador demands a true solution, one that cannot be obtained through election^ based on bloodshed, one that cannot be obtained through paramilitary groups, one that cannot be obtained through ever greater intervention by the United States, one that cannot be obtained through genocide.
51.	It is for those reasons that, in our quest above all for a stabilizing solution in the area, the Sandinist Government of Nicaragua applauds the declaration made by Mexico and France on 28 August concerning the search for a political solution in El Salvador through dialog between the belligerents.
52.	We also welcome the resolution on the situation regarding human rights in El Salvador and the possible ways and means of achieving a political solution, adopted at the 68th InterParliamentary Conference, which met at Havana from 15 to 23 September 1981 [see AJ36/584, annex]; the proposed resolution on Central America and the Caribbean put forward by the Socialist International, meeting at Paris in September; and the final declaration of the meeting of intellectuals for the sovereignty of the peoples of our America, held at Havana from 4 to 8 September, which also relates to the struggle of the Salvadorian people.
53.	We said that we were the bearers of a specific proposal to assist Central America in its struggle for peace in the world. That is why today we fulfill the duty demanded of us by historic circumstances and inform you, Mr. President, and the representatives in the Assembly of the nations of the earth of the proposals conveyed to us by the Salvadorian patriots.
54.	But first we should like to say that there is among us, accompanying the delegation of Nicaragua, the President of the Democratic Revolutionary Front of El Salvador and member of the Joint Political Commission of the Farabundo Marti Front for National Liberation and of the Revolutionary Democratic Front, comrade Guillermo Manuel Ungo.
55.	The proposals are dated 4 October 1981 and addressed to Commander of the Revolution Daniel Ortega Saavedra, Coordinator of the Junta Government of National Reconstruction of Nicaragua. They are as follows:
"The Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front authorize you to convey to the thirty-sixth session of the United Nations General Assembly and to the peoples of the world our proposals concerned with possible peace talks aimed at solving the crisis at present afflicting our country.
"The following is the text of our proposals:
" 'The Farabundo Marti Front for National Liberation and the Democratic Revolutionary Front address the international community and peoples of the world because they consider the United Nations to be the expression of the principles of peace, justice and equality among States and peoples and therefore the appropriate forum in which to express the aspirations of the people of El Salvador and its representative organizations, the Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front.
" 'May we first of all express our gratitude for the many expressions of solidarity with the struggle of
our people which we have received from Governments, as well as from organizations and political, social and religious personalities, throughout our struggle. We wish especially to express our gratitude to the Governments and peoples of Mexico and France for their solidarity, for they have recognized our organizations as representative political forces. May we also express our thanks for the comments and proposals of most of the countries of the international community in support of a political solution.
" 'If today our people, directed by the Farabundo Marti Front and the Revolutionary Democratic Front, are involved in armed struggle it is because regimes of oppression and repression have closed the peaceful channels for change, leaving to the people as the sole legitimate alternative in its quest for liberation the recourse armed struggle, die exercise of the universal and constitutional right to resort to rebellion against unlawful and bloodthirsty authority.
" 'Our way is therefore a just and necessary war to build peace and bring about equality among all Salvadorians.
" 'However, what we want is peace, and to achieve it we are proposing a political solution the objectives of which would be the end of the war and the establishment of a new economic and political order that will ensure for all Salvadorians the enjoyment of their rights as citizens and a life worthy of human beings.
" 'All this supports our express will to open a dialog with the civilian and military representatives to be designated by the Junta through a process of peace talks.
" 'We intend to base those peace talks, which reaffirm our commitment to seek and implement a political solution, on the following general principles:
" '1. They will be carried out between delegates appointed by the Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front and representatives of the Government Junta of El Salvador.
to
" '2. They will be conducted in the presence of Governments which, as witnesses, will contribute to the solution of the dispute.
" '3. They will be comprehensive in nature, encompassing the fundamental aspects of the conflict on the basis of an agenda to be drawn up by both sides.
" '4. The people of El Salvador must be informed of every development.
" '5. The talks will be opened without either of the two parties establishing prior conditions.
" 'In an effort to ensure a basis that will bring /about a political solution, the Farabundo Marti Front
and the Revolutionary Democratic Front express the will to discuss the following points:
" '(a) The definition of a new political, economic and juridical order which will make possible and encourage the full democratic participation of the various political, social and economic sectors, especially the marginal ones. Elections will be an important element of the mechanism of participation and representation of the population.
" (b) The restructuring of the armed forces on the base of the officers and men of the present army who are not responsible for crimes of genocide against the people and the integration of the officers and men of the Farabundo Marti Front.
" 'Our Fronts regard elections as a valid and necessary instrument for the expression of the will of the people, providing there are the necessary conditions and a climate that will enable our citizens freely to express their will. In El Salvador at present the electoral process does not fill those requirements, since the repressive apparatus of the regime which murders trade union and political leaders and activists, persecutes the progressive elements of the church and is daily responsible for the physical elimination of dozens of citizens remains intact. Similarly, martial law and press censorship are still in force, and there has been an increase in the war against the people with the aid of weapons and advisers sent by the Government of the United States.
" 'A political solution is necessary for our people, for the stability of the region, for peace and security among nations. This means that Governments must scrupulously respect the principle of noninterference in the internal affairs of other peoples. That is why we are directly addressing the Government of the United States and asking it to cease its military intervention in El Salvador, since that intervention runs counter to the interests of the Salvadorian and American peoples and endangers peace and security in Central America.
" 'Our proposal meets the calls for justice in accordance with the purest principles of international law and the interests of the nations and peoples of the world in the quest for a peaceful settlement of the causes of hotbeds of tension. In their efforts the Salvadorian people express their confidence in the understanding, participation and support of the international community in the achievement of their right to peace, freedom and independence.' "
The document is signed by the Unified Revolutionary Direction of the Farabundo Marti Front for National Liberation and the Executive Committee of the Revolutionary Democratic Front.
56. We are convinced that this appeal for justice, this appeal for peace, will be recognized by all those Governments that are truly concerned with the fundamental rights of mankind. In the name of the dead, in the name of the tortured, in the name of the illiterate, in the name of the hungry, in the name of the exploited, let this initiative not be in vain; let the forces of reason and love, the forces of peace, triumph once again over the irrational forces.
